Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-15-2007

In Re: James Riley
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3098




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re: James Riley " (2007). 2007 Decisions. Paper 584.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/584


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-335                                                           NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                ________________

                                       N0. 07-3098
                                    ________________

                               IN RE: JAMES RILEY,
                                           Petitioner
                       ____________________________________

                          On a Petition for Writ of Mandamus
                            (Related to Civ. No. 06-cv-0001)
                       ____________________________________

                Submitted Under Rule 21, Fed. R. App. P. or For Possible
                        Dismissal Due to a Jurisdictional Defect
                                   August 2, 2007

             Before: BARRY, AMBRO and FISHER, CIRCUIT JUDGES.

                                 (Filed: August 15, 2007)
                               _______________________

                                      OPINION
                               _______________________

PER CURIAM

       Pro se petitioner James Riley seeks a writ of mandamus to compel this Court to

recall an order dismissing his appeal at C.A. No. 07-2257.

       Riley was notified in his appeal at C.A. No. 07-2257 that he was required to file a

motion demonstrating imminent danger because of his “three-striker status.” Riley failed

to file the required motion, and the Clerk issued an order dismissing the appeal for failure

to timely prosecute. See LAR 27.6. Riley filed a motion to re-open, arguing that he did
not have three strikes because the dismissal of his complaint in the District Court and his

dismissal of his appeal with this Court were from the same underlying action, and,

therefore, only counted as one strike. The Clerk denied his motion to re-open, explaining

that the dismissal of his complaint and the dismissal of his appeal are separate strikes

pursuant to 28 U.S.C. 1915(g). See LAR 27.6. Riley, in an attempt to again re-open C.A.

No. 07-2257, has filed this petition for a writ of mandamus.

       The Federal Rules of Appellate Procedure do not provide for review of such a

order by filing a writ of mandamus. An appellant may request review of a judgment

entered by a court of appeals by filing a petition for writ of certiorari with the Supreme

Court in accordance with its rules. See 28 U.S.C. § 1254. Accordingly, we will deny the

petition for a writ of mandamus.

       To the extent that Riley is seeking review, pursuant to LAR 27.6, of the Clerk’s

orders in C.A. 07-2257, we have reviewed the underlying orders and find no error.




                                              2